            Case 2:21-cv-00753-LPL Document 1 Filed 06/08/21 Page 1 of 17




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 JOANN HOYT, Administratrix of                   :   Civil Action No: 2:21-cv-753
 the Estate of CHARLES J. BLAWAS,                :
 deceased,                                       :
                                                 :   ELECTRONICALLY FILED
                  Plaintiffs,                    :
                                                 :
        v.                                       :
                                                 :
 UNITED STATES OF AMERICA                        :
                                                 :
                  Defendant.                     :


                                          COMPLAINT

       Plaintiff, JoAnn Hoyt, Administratrix of the Estate of Charles J. Blawas, deceased, by and

through her attorneys of record, Harry S. Cohen & Associates, PC, by Harry S. Cohen, Esquire,

Todd D. Bowlus, Esquire, and Benjamin E. Cohen, Esquire brings this Complaint against the

above-named Defendant and in support thereof allege as follows:

                                            PARTIES

       1.      Plaintiff, JoAnn Hoyt, is an adult individual and at all times material hereto resided

in Murrysville, Westmoreland County, Pennsylvania.

       2.      Plaintiff’s decedent, Charles J. Blawas, (hereinafter “Charles Blawas” or “Mr.

Blawas”), then 56 years of age, died intestate on September 7, 2019. At all times material hereto,

Charles Blawas resided in Jeannette, Westmoreland County, Pennsylvania.

       3.      Plaintiff is the sister of Charles Blawas, deceased.

       4.      On July 15, 2020, the Register of Wills of Westmoreland County, Pennsylvania

issued Letters of Administration to the Plaintiff at estate file number 6520-1101.
            Case 2:21-cv-00753-LPL Document 1 Filed 06/08/21 Page 2 of 17




       5.      The intestate heirs, and therefore the wrongful death act and survival statutory heirs

and intestate heirs include:

               a.      JoAnn Hoyt, sister of the decedent;

               b.      Bob Blawas, brother of the decedent;

               c.      Theresa Short, sister of the decedent;

               d.      Marlene Busato, sister of the decedent;

               e.      Virginia Jansen, sister of the decedent;

               f.      Monica Sandidge, sister of the decedent;

               g.      Christina Brown, niece of the decedent; and

               h.      Janean Breuss, niece of the decedent.

       6.      Plaintiff brings this action as Administratrix of the decedent’s estate and on behalf

of herself and all potential claimants under the Wrongful Death and Survival Acts.

       7.      At no time during the course of his lifetime did Charles Blawas bring an action for

personal injuries in regard to the events described in this Complaint, and no other action for his

death has been commenced against this Defendant.

       8.      Defendant United States of America (hereinafter “United States”) is the party that

maintains the U.S. Department of Veterans Affairs and its divisions and subdivisions.

       9.      The U.S. Department of Veterans Affairs was established by Congress to

administer the healthcare system for the Veterans of the United States of America, which includes

health administration in the VA Healthcare System.

       10.     The mission statement for the US Department of Veterans Affairs is: “To fulfill

President Lincoln's promise: ‘To care for him who shall have borne the battle, and for his widow,

and his orphan’ by serving and honoring the men and women who are America’s Veterans.”
          Case 2:21-cv-00753-LPL Document 1 Filed 06/08/21 Page 3 of 17




       11.     The VA Healthcare System, through its facilities, provides a broad spectrum of

medical, surgical and rehabilitative care for any veteran who served in the armed forces of the

United States of America.

       12.     The VA Pittsburgh Healthcare System is a division of the U.S. Department of

Veterans Affairs, which provides healthcare to Veterans through its facilities at the H.J. Heinz

Campus in O’Hara Township, Pennsylvania.

       13.     The VA H.J. Heinz Campus in O’Hara Township, Pennsylvania (hereinafter “VA

H.J. Heinz”) is home to a 262-bed community living center classified as a Geriatric Center of

Excellence as well as an ambulatory care center that offers primary care, behavioral health, and

outpatient services including dental, speech pathology, pharmacy, adult day care, and

rehabilitation services. The campus also offers a 96-bed Veterans Recovery Center as well as

transitional care and dementia and hospice care beds.

       14.     At all times material hereto, Defendant United States acted by and through its

agents, servants, employees and/or ostensible agents, who acted within the course and scope of

their employment, duty, and authority.

                                             NOTICE

       15.     On August 5, 2020, Plaintiff’s Counsel served the U.S. Department of Veterans

Affairs Office of General Counsel with one (1) executed Standard Form 95 form providing notice

to the United States Government of these claims on behalf of the Estate of Charles Blawas by

JoAnn Hoyt, Administratrix of the Estate of Charles J. Blawas.

       16.     On February 26, 2021, the U.S. Department of Veterans Affairs Office of General

Counsel sent a letter to Plaintiff’s Counsel denying the claim and notifying the claimant to file suit
          Case 2:21-cv-00753-LPL Document 1 Filed 06/08/21 Page 4 of 17




against the United States in the appropriate Federal District Court within six (6) months from the

date of mailing of the notice pursuant to 28 U.S.C. §2401(b).

                                         JURISDICTION

       17.     This action is brought pursuant to the Federal Tort Claims Act, 28 U.S.C. §2671.

       18.     Since the Plaintiff submitted an administrative claim to the U.S. Department of

Veterans Affairs, which denied the claim, all conditions precedent to a Federal Tort Claim have

been properly met.

       19.     Venue is properly within this district under 28 U.S.C. §1402(b) as the acts

complained of occurred in the Western District of Pennsylvania.

       20.     The claims herein are brought against the United States of America pursuant to the

Federal Tort Claims Act (28 U.S.C. §2671, et seq.) and 28 U.S.C. §1346(b)(1) for money damages

as compensation for personal injuries that were caused by the negligent and wrongful acts and

omissions of the employees of the United States Government while acting within the scope of their

offices and employment, under circumstances where the United States, if a private person, would

be liable to the Plaintiff in accordance with the laws of the state of Pennsylvania.

                                                FACTS

       21.     On September 5, 2019, Mr. Blawas presented to the VA H.J. Heinz for a pre-

operative work-up before his scheduled out-patient left eye cataract surgery.

       22.     Upon his visit, Mr. Blawas was found to be in new onset atrial fibrillation with

rapid ventricular response, though he was asymptomatic.

       23.     At 8:52 a.m., a nurse created a Morse Fall Scale in the pre-operative testing area

that found Mr. Blawas to be a high fall risk.
            Case 2:21-cv-00753-LPL Document 1 Filed 06/08/21 Page 5 of 17




          24.   Mr. Blawas had a history of alcohol use, and on this day, he had a positive

Breathalyzer test that showed a blood alcohol level of .091.

          25.   It was noted that Mr. Blawas had fallen three to four weeks prior to this hospital

visit at his home injuring his left rib cage and sustaining rib fractures.

          26.   Mr. Blawas was taking ibuprofen as needed for discomfort.

          27.   Mr. Blawas’ CIWA (Clinical Institute Withdrawal Assessment for Alcohol) was 0

at the time of his initial evaluation.

          28.   A CIWA score helps identify alcohol withdrawal symptoms such as hallucinations,

tremors, anxiety, sweating, and nausea or vomiting.

          29.   Per the score received, a patient may receive medication, treatment, and/or care to

aid in withdrawal symptoms, and the score determines how frequently the patient should be re-

scored.

          30.   While in the emergency department at VA H.J Heinz, Mr. Blawas was seen by staff

physician, Dr. Michael Dresser.

          31.   At around 4:01 p.m., an intravenous line was placed, and an intravenous Cardizem

bolus was administered to Mr. Blawas, followed by a Cardizem drip.

          32.   Mr. Blawas had an elevated blood pressure of 162/119 while in the emergency

room.

          33.   Mr. Blawas had standard labs drawn including troponin, thyroid, and magnesium

levels, and a portable chest X-ray was completed along with a bedside echocardiogram.

          34.   Dr. Dresser noted that Mr. Blawas’ heart rate improved significantly with the

Cardizem, and he ordered further telemetry monitoring for further treatment of his atrial

fibrillation, though a telemetry bed was not immediately available.
          Case 2:21-cv-00753-LPL Document 1 Filed 06/08/21 Page 6 of 17




       35.     Dr. Dresser noted that he would hold on anticoagulation at that time.

       36.     Dr. Dresser’s Clinical Impression of Mr. Blawas was “Rapid A-fib in setting of

chronic alcoholism.”

       37.     At around 4:18 p.m., hospitalist, Dr. Rebecca H. Levine, assessed Mr. Blawas and

found him to be out of atrial fibrillation and in normal sinus rhythm.

       38.     Dr. Levine made a plan of care for Mr. Blawas that included converting the

intravenous Cardizem to oral Cardizem every six hours, continuing telemetry and blood pressure

checks, consulting acute care for their evaluation on anticoagulation, and continuing CIWA

scoring every six hours.

       39.     On September 6, 2019, at 7:52 a.m., while still in the hospital, Mr. Blawas suffered

a fall that prompted a Condition C to be called.

       40.     Mr. Blawas was found post-fall with blood coming from his head, and he was noted

to be actively seizing.

       41.     Mr. Blawas was immediately taken for an emergent CT scan of his head and C-

spine, which found him to have “acute subarachnoid hemorrhage in the right frontal and left frontal

temporal parietal lobes with blood layering along the fall and a small left frontal parietal subdural.”

       42.     A repeat CT scan of Mr. Blawas’ head was completed that showed “marked

worsening of subarachnoid and subdural hematomas in the right frontal and left frontal temporal

parietal regions with mass effect and midline shift of approximately 7 mm left to right” and

“Increasing hemorrhage in the left scalp with probable left temporal parietal bone fracture.”

       43.     Neurosurgery was consulted and indicated that surgery was possible but would

most likely result in a poor outcome.
          Case 2:21-cv-00753-LPL Document 1 Filed 06/08/21 Page 7 of 17




       44.     Therefore, Mr. Blawas’ family made the decision to not move forward with any

operation and transition Mr. Blawas to CMO (Comfort Measures Only) status based on his wishes

and his previously documented living will.

       45.     On September 7, 2019 at 7:19 p.m., Mr. Blawas was pronounced dead.

       46.     On September 10, 2019, an autopsy consult was performed by Dr. Anupama

Sharma.

       47.     Dr. Sharma included the following in the Provisional Anatomic Diagnosis: Clinical

history of a recent fall with radiological evidence of subdural, subarachnoid and intraparenchymal

hemorrhage; pending neuropathology review: a) Left frontal temporal parietal lobe blood clot; b)

Left scalp laceration (3cm) and left lateral skull fracture; c) Blood extension throughout the spinal

cord; d) Clinical history of alcohol dependence and possible alcohol withdrawal with seizures; e)

Clinical history of elevated LFTs and low platelet; f) Raised PT (15.2, PTT (33.7) and INR (1.2).

       48.     Dr. Sharma’s Provisional Anatomic Diagnosis also included Bilaterally congested

and heavy lungs, rare patchy atherosclerotic plaques and fatty streaks on the abdominal aorta,

mildly sclerotic liver, focal hemorrhagic and congested area in the second part of the duodenum,

and bilaterally granular, mildly scarred and mottled kidneys.

       49.     As a direct and proximate result of the negligence of the Defendant, as set forth

above and herein, Plaintiff’s Decedent suffered the following injuries and damages:

               (a)     Death;

               (b)     Subdural, subarachnoid and intraparenchymal hemorrhage;

               (c)     Skull Fracture;

               (d)     Subarachnoid and subdural hematomas in the right frontal and left frontal
                       temporal parietal regions;

               (e)     Loss of enjoyment of life’s pleasures;
          Case 2:21-cv-00753-LPL Document 1 Filed 06/08/21 Page 8 of 17




               (f)       Physical pain and suffering;

               (g)       Mental anguish and emotional distress;

               (h)       Embarrassment and humiliation;

               (i)       Lost wages;

               (j)       Loss of social security and income;

               (k)       Loss of a chance to receive appropriate surgical/medical interventions;

               (l)       Loss of a chance of recovery; and

               (m)       Funeral, burial and related expenses.


                                COUNT I – Professional Negligence

JoAnn Hoyt, Administratrix of the Estate of Charles J. Blawas, Deceased vs. United States of
                                         America

                                       SURVIVAL ACTION

       50.     The foregoing paragraphs are incorporated herein by reference as though fully set

forth below at length.

       51.     Plaintiff brings this Survival Action under 20 Pa. C.S.A. § 3373 and 42 Pa. C.S.A.

§ 8302.

       52.     Defendant United States of America, by and through its agents, ostensible agents,

employees and/or servants, was negligent in the following particulars:

               (a)       In failing to properly recognize, appreciate and/or manage Decedent’s
                         history of recent onset atrial fibrillation, extensive history of alcohol use,
                         and/or presentation with a blood alcohol level of .091 at the time of
                         admission;

               (b)       In failing to properly document Decedent’s history of falls in the nursing
                         notes;
Case 2:21-cv-00753-LPL Document 1 Filed 06/08/21 Page 9 of 17




   (c)   In failing to document a care plan upon Decedent’s admission that outlined
         the steps to take in order to prevent Decedent from falling;

   (d)   In creating a Morse Fall Scale and/or classifying Decedent as a high fall risk
         in the pre-operative testing area, but failing to do so following Decedent’s
         admission;

   (e)   In failing to document and/or provide records showing any assessment
         and/or interventions implemented to prevent Decedent from falling once
         Decedent was admitted to the floor;

   (f)   In failing to implement the proper fall risk interventions;

   (g)   In failing to recognize, appreciate, and/or act upon Decedent’s multiple
         conditions that could have led to dizziness, making him a clear fall risk;

   (h)   In failing to timely and properly provide and/or document Decedent’s
         telemetry monitoring;

   (i)   In failing to timely and properly provide and/or document Decedent’s
         CIWA scores, which were to be checked every six hours;

   (j)   In failing to timely and properly monitor Decedent per CIWA protocol;

   (k)   In failing to appropriately monitor Decedent considering his known history
         of falls prior to admission;

   (l)   In failing to properly score Decedent as a fall risk upon admission;

   (m)   In failing to recognize, appreciate and/or act upon Decedent’s left eye
         cataract that may have caused blurred vision;

   (n)   In failing to timely and properly document and/or provide a record that
         shows standard rounding and/or monitoring of Decedent;

   (o)   In failing to document an hourly safety record;

   (p)   In failing to ensure that Decedent’s side rails were up, his personal items
         and call light were within reach, and/or that he was aware of toileting
         instructions;

   (q)   In failing to timely and properly document and/or take Decedent’s vital
         signs;

   (r)   In failing to properly examine and monitor Decedent in an adequately
         frequent and timely manner;
         Case 2:21-cv-00753-LPL Document 1 Filed 06/08/21 Page 10 of 17




               (s)    In leaving Decedent unattended and without the proper interventions
                      considering his high fall risk;

               (t)    In permitting, causing and/or allowing Decedent to suffer a preventable fall;

               (u)    In failing to ensure the safety of patients admitted to the hospital; and

               (v)    In failing to delegate responsibilities of the examination, observation and/or
                      monitoring of Decedent to individuals more qualified to appreciate the
                      history, conditions, signs, symptoms, complaints, and/or test results of
                      Decedent.

       53.     The negligence of Defendant United States and/or its agents, ostensible agents,

servants and/or employees as described herein was the “legal cause” of Plaintiff’s Decedent’s

injuries and damages as described herein.

       54.     The negligence of Defendant United States and/or its agents, ostensible agents,

servants and/or employees as described herein increased the risk that Plaintiff’s Decedent would

suffer the injuries and damages as described herein.

       55.     As a direct and proximate result of the negligence of Defendant United States

and/or its agents, ostensible agents, servants and/or employees as described herein, Plaintiff’s

Decedent suffered and Defendant United States is liable for the within described injuries and

damages.

       56.     Defendant United States is vicariously liable for the negligent acts and omissions

of its agents, ostensible agents, servants and/or employees.

       57.     As a direct and proximate result of the negligence of Defendant United States

and/or its agents, ostensible agents, servants and/or employees, as described herein, Plaintiff’s

Decedent suffered and Defendant United States is liable for the within described injuries and

damages, and the following:

               (a)    Decedent’s pain, suffering and/or inconvenience;
         Case 2:21-cv-00753-LPL Document 1 Filed 06/08/21 Page 11 of 17




               (b)       Decedent’s loss of enjoyment of life;

               (c)       Decedent’s lost wages;

               (d)       Decedent’s total estimated future earning power less his estimated cost of
                         personal maintenance;

               (e)       Decedent’s need to undergo substantial medical treatment and
                         hospitalization and for medical and other health care bills;

               (f)       Decedent’s loss of retirement and Social Security income;

               (g)       Decedent’s funeral/burial expenses, expenses incident to the Estate and/or
                         other financial losses suffered as a result of his death; and

               (h)       Any other damages allowed under the Survival Act.

       WHEREFORE, Plaintiff demands judgment in her favor and against the Defendant in an

amount in excess of the jurisdictional limits of compulsory arbitration, excluding costs and interest.

JURY TRIAL DEMANDED

                               COUNT II – Professional Negligence

JoAnn Hoyt, Administratrix of the Estate of Charles J. Blawas, Deceased vs. United States of
                                         America

                                 WRONGFUL DEATH ACTION

       58.     The foregoing paragraphs are incorporated herein by reference as though fully set

forth below at length.

       59.     Plaintiff brings this Wrongful Death Action pursuant to the Pennsylvania Wrongful

Death Act 42 Pa.C.S.A. § 8301 and Pa. R.C.P. § 2202(a).

       60.     As a direct and proximate result of the negligence of Defendant United States

and/or the Defendant’s agents, ostensible agents, servants and/or employees, as described herein,

the Wrongful Death Beneficiaries suffered and Defendant United States is liable for the within

described injuries and damages, and the following:
          Case 2:21-cv-00753-LPL Document 1 Filed 06/08/21 Page 12 of 17




               (a)       Funeral expenses for the Decedent;

               (b)       Expenses for Administration related to Decedent’s injuries;

               (c)       Medical and hospital expenses;

               (d)       Loss of support; and

               (e)       Such other damages as are permissible in a Wrongful Death Action.

       61.     Defendant United States is vicariously liable for the negligent acts and omissions

of its agents, ostensible agents, servants and/or employees.

       WHEREFORE, Plaintiff demands judgment in her favor and against the Defendant in an

amount in excess of the jurisdictional limits of compulsory arbitration, excluding costs and interest.

JURY TRIAL DEMANDED

                                   COUNT III – Direct Negligence

JoAnn Hoyt, Administratrix of the Estate of Charles J. Blawas, Deceased vs. United States of
                                         America

                                        SURVIVAL ACTION

       62.     The foregoing paragraphs are incorporated herein by reference as though fully set

forth below at length.

       63.     Plaintiff brings this Survival Action under 20 Pa. C.S.A. § 3373 and 42 Pa. C.S.A.

§ 8302.

       64.     Defendant United States, by and through its agents, ostensible agents, employees

and/or servants, was negligent in the following particulars:

               (a)       In failing to adequately supervise, evaluate, monitor and/or oversee the
                         staff, residents, fellows, students, physicians, consults, nurses, nurse
                         practitioners, physicians’ assistants, technicians, and/or all other health care
                         providers rendering care to Decedent;

               (b)       In failing and/or neglecting to hire, select, retain, grant privileges to, employ
                         and/or consult physicians and/or other health care personnel with adequate
Case 2:21-cv-00753-LPL Document 1 Filed 06/08/21 Page 13 of 17




          experience, qualifications, education and/or special skill to properly
          examine, diagnose, treat and/or render care to Decedent;

    (c)   In failing to ensure that the physicians, medical staff, nursing staff, and/or
          other health care providers were properly trained to recognize, appreciate
          and/or manage Decedent’s history of recent onset atrial fibrillation, left eye
          cataract, extensive history of alcohol use, and/or presentation with a blood
          alcohol level of .091 at the time of admission;

    (d)   In failing to ensure that the physicians, medical staff, nursing staff, and/or
          other health care providers were properly trained to document Decedent’s
          history of falls and/or score Decedent’s fall risk;

    (e)   In failing to ensure that the physicians, medical staff, nursing staff, and/or
          other health care providers were properly trained to provide adequate
          documentation and/or record of Decedent’s relevant history and/or
          subsequent care plan;

    (f)   In failing to ensure that the health care providers were properly trained and
          adequately staffed to document any assessment and/or fall interventions
          implemented and/or implement the proper fall risk interventions;

    (g)   In failing to ensure that the health care providers were properly trained to
          recognize, appreciate, and/or act upon multiple conditions that contributed
          to making Decedent a clear fall risk;

    (h)   In failing to ensure that the health care providers were properly trained to
          provide and/or document Decedent’s telemetry monitoring;

    (i)   In failing to ensure that the health care providers were properly trained and
          adequately staffed to timely and properly provide and/or document
          Decedent’s CIWA scores and/or monitor Decedent per CIWA protocol;

    (j)   In failing to have adequate health care providers to examine and/or monitor
          patients for potential emergencies;

    (k)   In failing to ensure that the health care providers were properly trained to
          place Decedent’s side rails up, put his personal items and call light within
          reach, and/or make sure he was aware of toileting instructions;

    (l)   In failing to ensure that the health care providers were properly trained to
          document and/or take Decedent’s vital signs;

    (m)   In failing to have competent physicians, nurses, residents, and/or other
          health care providers on staff;
Case 2:21-cv-00753-LPL Document 1 Filed 06/08/21 Page 14 of 17




    (n)   In failing to have proper policies, protocols and or procedures in place to
          ensure Decedent’s history of recent onset atrial fibrillation, left eye cataract,
          extensive history of alcohol use, and/or presentation with a blood alcohol
          level of .091 was recognized, appreciated and/or managed at the time of
          admission;

    (o)   In failing to have proper policies, protocols and or procedures in place to
          properly document Decedent’s history of falls and/or score Decedent’s fall
          risk;

    (p)   In failing to have proper policies, protocols and or procedures in place to
          provide adequate documentation and/or record of Decedent’s relevant
          history and/or subsequent care plan

    (q)   In failing to have proper policies, protocols and or procedures in place to
          document any assessment and/or fall interventions implemented and/or
          implement the proper fall risk interventions;

    (r)   In failing to have proper policies, protocols and or procedures in place to
          recognize, appreciate, and/or act upon multiple conditions that contributed
          to making Decedent a clear fall risk

    (s)   In failing to have proper policies, protocols and or procedures in place to
          provide and/or document telemetry monitoring;

    (t)   In failing to have proper policies, protocols and or procedures in place to
          timely and properly provide and/or document Decedent’s CIWA scores
          and/or monitor Decedent per CIWA protocol;

    (u)   In failing to have proper policies, protocols and or procedures in place to
          examine and/or monitor patients for potential emergencies;

    (v)   In failing to have proper policies, protocols and or procedures in place to
          ensure Decedent’s side rails were up, his personal items and call light were
          within reach, and/or he was aware of toileting instructions;

    (w)   In failing to have appropriate policies in effect to ensure prompt and
          effective communication between health care providers;

    (x)   In failing to have proper policies, protocols and or procedures in place to
          document and/or take Decedent’s vital signs; and

    (y)   In failing to have proper policies, protocols and or procedures in place to
          prevent Decedent from suffering a preventable fall.
         Case 2:21-cv-00753-LPL Document 1 Filed 06/08/21 Page 15 of 17




       65.     The negligence of Defendant United States and/or its agents, ostensible agents,

servants and/or employees as described herein was the “legal cause” of Plaintiff’s Decedent’s

injuries and damages as described herein.

       66.     The negligence of Defendant United States and/or its agents, ostensible agents,

servants and/or employees as described herein increased the risk that Plaintiff’s Decedent would

suffer the injuries and damages as described herein.

       67.     As a direct and proximate result of the negligence of Defendant United States

and/or its agents, ostensible agents, servants and/or employees as described herein, Plaintiff’s

Decedent suffered and Defendant United States is liable for the within described injuries and

damages.

       68.     Defendant United States is vicariously liable for the negligent acts and omissions

of its agents, ostensible agents, servants and/or employees.

       69.     As a direct and proximate result of the negligence of Defendant United States

and/or its agents, ostensible agents, servants and/or employees, as described herein, Plaintiff’s

Decedent suffered and Defendant United States is liable for the within described injuries and

damages, and the following:

               (a)    Decedent’s pain, suffering and/or inconvenience;

               (b)    Decedent’s loss of enjoyment of life;

               (c)    Decedent’s lost wages;

               (d)    Decedent’s total estimated future earning power less his estimated cost of
                      personal maintenance;

               (e)    Decedent’s need to undergo substantial medical treatment and
                      hospitalization and for medical and other health care bills;

               (f)    Decedent’s loss of retirement and Social Security income;
         Case 2:21-cv-00753-LPL Document 1 Filed 06/08/21 Page 16 of 17




               (g)       Decedent’s funeral/burial expenses, expenses incident to the Estate and/or
                         other financial losses suffered as a result of his death; and

               (h)       Any other damages allowed under the Survival Act.

       WHEREFORE, Plaintiff demands judgment in her favor and against the Defendant in an

amount in excess of the jurisdictional limits of compulsory arbitration, excluding costs and interest.

JURY TRIAL DEMANDED

                                  COUNT IV – Direct Negligence

JoAnn Hoyt, Administratrix of the Estate of Charles J. Blawas, Deceased vs. United States of
                                         America

                                  WRONGFUL DEATH ACTION

       70.     The foregoing paragraphs are incorporated herein by reference as though fully set

forth below at length.

       71.     Plaintiff brings this Wrongful Death Action pursuant to the Pennsylvania Wrongful

Death Act 42 Pa.C.S.A. § 8301 and Pa. R.C.P. § 2202(a).

       72.     As a direct and proximate result of the negligence of Defendant United States

and/or the Defendant’s agents, ostensible agents, servants and/or employees, as described herein,

the Wrongful Death Beneficiaries suffered and Defendant United States is liable for the within

described injuries and damages, and the following:

               (a)       Funeral expenses for the Decedent;

               (b)       Expenses for Administration related to Decedent’s injuries;

               (c)       Medical and hospital expenses;

               (d)       Loss of support; and

               (e)       Such other damages as are permissible in a Wrongful Death Action.
         Case 2:21-cv-00753-LPL Document 1 Filed 06/08/21 Page 17 of 17




       73.     Defendant United States is vicariously liable for the negligent acts and omissions

of its agents, ostensible agents, servants and/or employees.

       WHEREFORE, Plaintiff demands judgment in her favor and against the Defendant in an

amount in excess of the jurisdictional limits of compulsory arbitration, excluding costs and interest.

JURY TRIAL DEMANDED

                                               Respectfully submitted,

DATE: June 7, 2021                             HARRY S. COHEN & ASSOCIATES, P.C.



                                           By: Harry    S. Cohen, Esquire
                                               Harry S. Cohen, Esquire
                                               Attorneys for Plaintiff
                                               Harry S. Cohen & Associates, P.C.
                                               Two Chatham Center, Suite 985
                                               Pittsburgh, PA 15219
                                               (412) 281-3000
                                               Email: hcohen@medmal1.com
                                               Pennsylvania Bar No. 30682
